The Honorable Mike Todd State Representative 333 W. Court Street Paragould, AR  72450
Dear Representative Todd:
This is in response to your request for an opinion on the following issue:
   Under the new guidelines for Juvenile Court, once there has been an adjudication that the juvenile should be placed in a training school facility, who (County Sheriff, Juvenile Probation Officer or other person) is responsible for transporting the juvenile from the county to the training school?
I am unable to provide a definitive response to your question, based upon existing legislative enactments and case law.  It should be noted as an initial matter that the new guidelines for Juvenile Court, embodied in Act 14 of 1987, are silent on this question.  The Juvenile Code of 1975, and laws amendatory and supplemental thereto, therefore controls.
While it is clear that the court having jurisdiction of a delinquent is authorized to commit the youth to the Youth Services Division, the Act establishing this authority does not state who is responsible for the transportation of the youth.  See Act 502 of 1977 (Ark. Stat. Ann. 45-508 (Repl. 1977)).  Nor is there any Arkansas case law on point.  It would appear that the General Assembly has at least inferred that the committing court shall see to it that delivery occurs.  Under the Act, the court has discretion whether or not to commit the youth.  Once the commitment is made, however, the youth "shall be delivered."
It is also clear under the Act that probation officers must perform all appropriate functions assigned to them by the court, and must assist the court when requested to do so.  See Ark. Stat. Ann. 45-414 (Repl. 1977).  It therefore follows that the court may order probation officers to transport the juvenile to the Reception/Diagnostic Center.  The case with regard to County Sheriffs is less clear.  While there appears to be no specific law directing Sheriffs to transport the juvenile, the general duties set forth in Ark. Stat. Ann. 17-3601 (Repl. 1980) arguably encompass this function.  The duties of a Sheriff set forth in 17-3601(a)(5) include the duty to attend upon all courts held in his county and to execute all process directed to him by legal authority.
The answer to your question, therefore, is that while a court having jurisdiction of a delinquent probably has the power and responsibility to see that delivery of the youth occurs, the law does not specify who must perform this function.  Probation officers must clearly comply with a court order in this regard. And the same is probably true with respect to county sheriffs.  It is also reasonable to conclude that the court could designate another individual, such as the youth's parent or guardian, since the law contains no limitation or guidance in this area.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.